Citation Nr: 1001583	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-25 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a compensable rating for residuals of a 
shell fragment wound in the right leg prior to November 12, 
2008.

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of a shell fragment wound in the right 
leg from November 12, 2008.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  Prior to November 12, 2008, there is no evidence of pain 
or instability for the Veteran's scar of the right thigh and 
no evidence the scar caused limitation of motion.

2.  As of November 12, 2008, the Veteran's scar of the right 
thigh is painful on examination but does not cause limitation 
of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to November 
12, 2008 for a right leg scar are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801-
7805 (2007).

2.  The criteria for a rating in excess of 10 percent from 
November 12, 2008 for a right leg scar are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7801-7805 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in June 2007, September 2007, May 
2008, and April 2009 that fully addressed all notice 
elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
advised that VA used a Schedule for Rating Disabilities 
(Schedule) that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  


VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  Additionally, the Veteran was 
afforded VA examinations in September 2007 and November 2008.   
The Veteran has been advised of his entitlement to a hearing 
before the RO's Decision Review Officer and/or before the 
Board but has not indicated a desire for such a hearing.

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Merits of the Claims

The Veteran was granted service connection and assigned a 
noncompensable rating for a scar on his right thigh, 
effective August 1990.  

The Veteran filed a claim for an increased rating in May 
2007.  A rating decision in November 2007 denied the 
Veteran's claim and continued his noncompensable rating.  The 
Veteran timely appealed.  A subsequent decision in February 
2009 rating decision increased the Veteran's rating to 10 
percent disabling, effective November 2008.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

 In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Two sets of rating criteria are applicable to this claim.  
Prior to October 23, 2008, under the applicable rating 
criteria, scars, other than the head face, or neck, that are 
deep or that cause limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters) warrant a 
10 percent disability rating.  A 20 percent rating is 
warranted for area or areas exceeding 12 square inches (77 
square centimeters), a 30 percent rating is warranted for an 
area or areas exceeding 72 square inches (465 square 
centimeters), and a 40 percent rating is warranted for an 
area or area exceeding 144 square inches (929 square 
centimeters).  38 C.F.R. § 4.118 Diagnostic Code 7801.  The 
Veteran's scar does not exceed the size required for a 
compensable rating under this diagnostic code.

Under Diagnostic Code 7802, a 10 percent rating is warranted 
for: scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion, with an 
area or areas of 144 square inches (929 square centimeters) 
or greater.  This is the maximum rating for this code.  
Again, the clinical evidence of record indicates that the 
veteran's right leg scar is not at least 144 square inches 
(929 square centimeters) in size and this code is therefore 
not for application.

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for unstable superficial scars.  This is the maximum rating 
for this code.  There is no clinical evidence of record to 
establish that the veteran's right leg scar is unstable in 
nature and therefore this code is not for application.

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  Ten 
percent is the maximum rating for this code.

Under Diagnostic Code 7805, scars may also be rated based on 
limitation of function of affected part.  There is no 
clinical evidence of record to establish that the veteran's 
right leg scar is the cause of any limitation of function of 
any body part and therefore this code is not for application. 

The notes pertaining to these regulations are shown below: 
(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  (2) A deep scar is one 
associated with underlying soft tissue damage.  (3) A 
superficial scar is one not associated with underlying soft 
tissue damage.  (4) An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.

The Veteran underwent a VA examination in September 2007.  
During that examination, the examiner found an 8 mm scar that 
was nontender, slightly hypopigmented, not elevated, and not 
red.  The scar did not adhere to underlying tissue and there 
were no infections in the area.  There were no apparent 
adhesions or tendon damage, bone joint, or nerve damage.  The 
Veteran had full muscle function of the hip and knee area.  
The examiner diagnosed a superficial nontender scar on the 
right anterior lateral mid thigh area that did not affect the 
range of motion of the knee or hip.  At no point during that 
examination did the examiner record that the Veteran 
complained of pain at the scar or did the examiner find 
objective evidence of pain at the scar.  

Accordingly, the Veteran was assigned a noncompensable rating 
for a superficial scar of less than 144 square inches (929 
sq. cm.) that was neither painful nor unstable upon 
examination.  Therefore, the Veteran's claim for a 
compensable rating prior to November 12, 2008 for a scar on 
the right leg is denied.  

Effective October 23, 2008, VA revised the criteria for the 
evaluation of scars.  73 Fed. Reg. 54,710-12 (Sept. 23, 
2008).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the most recent criteria in effect from November 2008, 
Diagnostic Code 7801 provides for evaluating burn scars or 
scars due to other causes, not of the head, face, or neck, 
that are deep and nonlinear, according to the extent of their 
surface area.  There are additional provisions which define 
the circumstances under which ratings are to be assigned for 
the presence of service-connected scars that affect more than 
one extremity or area of the trunk.  Diagnostic Code 7802 
provides for the evaluation of scars due to other causes, not 
of the head, face, or neck, that are superficial and 
nonlinear, again based upon surface area.

Diagnostic Code 7804 pertains to evaluation of scars that are 
unstable or painful, with the assignment of a 10 percent 
rating for one or two such scars, 20 percent rating for three 
or four scars, and 30 percent rating for five or more scars.  
Note 1 defines an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note 2 provides that where one or more scars are both 
unstable and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful scars.  
Note 3 states that scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an evaluation 
under 7804 when applicable.

Diagnostic Code 7805 applies to other scars (including linear 
scars) and other effects of scars evaluated under Diagnostic 
Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned 
on the basis of any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under another 
appropriate diagnostic code. 

The Veteran's scar, right leg, residuals of shell fragment 
wound, was rated 10 percent disabling under 38 C.F.R. §  
4.118, Diagnostic Code 7804, for an unstable or painful scar.  

The Veteran underwent a VA examination on November 12, 2008.  
The Veteran had reported flare-ups of pain related to his 
right leg.  Upon physical examination, the examiner found a 
scar measuring 1.8 cm x 8 mm on the Veteran's right thigh.  
The Veteran reported pain in the scar on examination.  
Adherence to underlying tissue was absent and the texture of 
the skin was irregular, atrophic, and shiny.  The scar was 
stable and superficial, with no inflammation.  

The Board finds that the Veteran is not entitled to an 
initial rating in excess of 10 percent for his right leg 
scar.  The applicable rating provisions do not provide for an 
evaluation in excess of 10 percent for the Veteran's right 
leg scar, residuals of a shell fragment wound under the 
provisions now in effect for Diagnostic Code 7804.  The 
version from prior to October 23, 2008 permitted a single 10 
percent rating for a superficial and painful scar.  The 
current version allows for a higher rating when there are two 
or more such scars, however, this is not the case here.

The Board has considered other relevant diagnostic codes for 
the evaluation of scars.  Given the objective dimensions of 
the scar under evaluation as determined on VA examination, it 
does not meet the minimum surface area requirements for a 
compensable rating under Diagnostic Codes 7801 or 7802, 
including both initial and revised versions of the rating 
criteria.  Under the previous Diagnostic Code 7803 (in effect 
before October 23, 2008) for a superficial and unstable scar, 
a 10 percent rating was the highest evaluation assignable. 
Also, Diagnostic Code 7805, for evaluating a scar due to 
functional limitation, has essentially remained the same 
under both versions of the rating criteria.  The competent 
evidence does not establish any inherent functional 
limitation apart from tenderness of the scar area itself.  
The examinations show an essentially asymptomatic scar.  
Accordingly, a rating in excess of 10 percent for a scar, 
right leg, residuals of a shell fragment wound, is not 
warranted.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record reflects that the manifestations of the 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned rating, to 
include the increased rating granted herein.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.  




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable rating for a scar of the right 
leg prior to November 12, 2008 is denied.  

Entitlement to an increased rating in excess of 10 percent 
for a scar of the right leg from November 12, 2008 is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


